Title: James Madison to Thomas S. Grimke, 10 January 1833
From: Madison, James
To: Grimké, Thomas S.


                        
                            
                                Dr. Sir
                            
                            
                                
                                    
                                
                                
                            Jany 10. 1833.
                            
                        
                        I have recd the copy of your "Letter to the people of S. Carolina", after the delay of passing to Charlotte
                            County thence to Charlottesville, and finally to O. C. House, the post office nearest to me. I beg you to accept my thanks
                            for the publication; which are the more due as they were not preceded, by what were so, for the several other favors from
                            your pen. Such has been the degree of my ill health for a long time, as to occasion many regretted omissions.
                        The Letter makes a powerful & persuasive appeal to the understandings, the interests, & the
                            feelings of your erring fellow Citizens; and it would seem impossible that such an appeal should be altogether unavailing,
                            accompanied as it is by the Universal protest agst. the novel doctrines and rash Counsels of the Ascendant party; a
                            protest varying in language from friendly expostulation, to the strongest tone of denunciation—
                        The Legislature of Virga has now the whole subject under animated discussion. What is to be the precise
                            result of the discordant opinions called forth I can not conjecture. Before this reaches you, better means of judging,
                            than I possess, will probably be furnished thro’ the press directly from Richmond—I tender you anew Sir, assurances of my
                            high esteem, with my cordial salutations.
                        
                            
                                J. M.
                            
                        
                    